Exhibit 10.2

_________________________________________________________________



 

SECOND AMENDMENT



TO



AMENDED AND RESTATED CREDIT AGREEMENT



DATED AS OF JUNE 18, 2001



BY AND AMONG



WILSON GREATBATCH LTD.,



THE LENDERS PARTY THERETO



AND



MANUFACTURERS AND TRADERS TRUST COMPANY, AS ADMINISTRATIVE AGENT



______________________________________



Dated as of July 1, 2002

 

__________________________________________________________________

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JUNE 18, 2001 BY AND AMONG WILSON GREATBATCH LTD.,
THE LENDERS PARTY THERETO
AND MANUFACTURERS AND TRADERS TRUST COMPANY, AS ADMINISTRATIVE AGENT

        WHEREAS, WILSON GREATBATCH LTD., a New York corporation, having its
principal office at 10000 Wehrle Drive, Clarence, New York (the "Borrower"),
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation having
its principal office at One M&T Plaza, Buffalo, New York ("M&T"), and M&T, as
administrative agent (M&T to be referred to in such capacity as the
"Administrative Agent"), entered into a Credit Agreement dated as of January 12,
2001 (the "Original Credit Agreement"); and

        WHEREAS, the Original Credit Agreement was amended and restated by an
Amended and Restated Credit Agreement dated as of June 18, 2001 (the Original
Credit Agreement, as so amended and restated, to be referred to as the "Restated
Credit Agreement"); and

        WHEREAS, KEYBANK NATIONAL ASSOCIATION, national banking corporation
having an office at Key Center, 50 Fountain Plaza, Buffalo, New York ("Key")
became a party to the Credit Agreement by the assignment by M&T of portions of
its loans and credit commitments under the Credit Agreement effective July 9,
2001 and August 24, 2001; and

        WHEREAS, the Restated Credit Agreement was amended by a First Amendment
dated as of August 31, 2001 (the Restated Credit Agreement, as so amended, to be
referred to as the "Credit Agreement"); and

        WHEREAS, each of HSBC BANK USA, a New York banking corporation with
offices at One HSBC Center, Buffalo, New York ("HSBC"), FLEET NATIONAL BANK, a
national banking association having offices located at 10 Fountain Plaza,
Buffalo, New York ("Fleet"), and FIRST NIAGARA FUNDING, INC., a New York
corporation having offices located at 6950 South Transit Road, Lockport, New
York ("First Niagara") became a party to the Credit Agreement by the assignment
by M&T of portions of its loans and credit commitments under the Credit
Agreement effective August 31, 2001 (M&T, Key, HSBC, Fleet, and First Niagara to
be collectively referred to as the "Lenders" and individually as a "Lender");
and

        WHEREAS, as of June 30, 2002, the outstanding principal amount of the
Term Loan equals Sixty Eight Million Dollars ($68,000,000), and at the request
of the Borrower, the Administrative Agent and the Lenders have agreed to
increase the amount of the Term Loan by Thirty Two Million Dollars ($32,000,000)
and in connection therewith to amend certain provisions of the Credit Agreement
as of July 1, 2002 subject to the terms and conditions set forth herein.

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        A.    The definition of "Applicable Margin" contained in Section 1.01 of
the Credit Agreement is hereby amended by deleting the chart contained therein
in its entirety and replacing such chart with the following:

Leverage Ratio (= "x")

ABR Spread

LIBOR Spread

Revolving Credit Fee Rate

Category 1

: x ³ 2.500 : 1

0.500

2.750

0.500

Category 2

: 2.000 : 1 £ x < 2.500: 1

0.250

2.375

0.375

Category 3

: 1.500 : 1 £ x < 2.000 : 1

0.000

2.000

0.250

Category 4

: 1.000 : 1 £ x < 1.500 : 1

-0.250

1.750

0.125

Category 5

: x < 1.000 : 1

-0.500

1.500

0.125

        B.    The definition of "Commitment" contained in Section 1.01 of the
Credit Agreement is hereby amended by deleting the term "One Hundred Million
Dollars ($100,000,000)" in the final sentence thereof, and by replacing it with
the term "One Hundred Twenty Million Dollars ($120,000,000)".

        C.    A new definition of "Consolidated Capitalization" is hereby added
to Section 1.01 of the Credit Agreement to read as follows:

                "Consolidated Capitalization" means, at any time, the sum of
Consolidated Funded Debt plus Consolidated Owners' Equity.

        D.    The definition of "Consolidated EBITDA" contained in Section 1.01
of the Credit Agreement is hereby amended by adding the phrase "determined in
accordance with GAAP" immediately following the end parenthesis in each of
clause (b)(vi) and (c)(i) thereof.

        E.    The definition of "Consolidated Fixed Charges" contained in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
sentence to the end thereof:

"Notwithstanding anything to the contrary contained herein, in determining the
amount of Consolidated Fixed Charges, the following amounts shall be excluded
(without duplication) from the determination of capital expenditures described
in clause (a), above: capital expenditures consisting of (i) costs and expenses
incurred by the Borrower or any Guarantor and relating to the expansion of the
Borrower's facility located at 10000 Wherle Drive, Clarence, New York, to the
extent the aggregate amount of such costs and expenses do not exceed Five
Million Dollars ($5,000,000); (ii) costs and expenses incurred by the Borrower
or any Guarantor and relating to the expansion of the Borrower's facility
located at 9645 Wherle Drive, Clarence, New York, to the extent the aggregate
amount of such costs and expenses do not exceed One Million Dollars
($1,000,000), and (iii) costs and expenses incurred by the Borrower or any
Guarantor and relating to the development and implementation of a uniform
technology platform and systems for communicating with the customers of the
Borrower and Guarantors, to the extent the aggregate amount of such costs and
expenses do not exceed Two Million Dollars ($2,000,000)."

        F.    A new definition "Consolidated Owners' Equity" is hereby added to
Section 1.01 of the Credit Agreement to read as follows:

                "Consolidated Owners' Equity" means, at any time, the difference
between the following (without duplication and in accordance with GAAP) on a
Consolidated basis: (a) assets; less (b) liabilities.

        G.    The definition of "Excess Cash Flow" contained in Section 1.01 of
the Credit Agreement is hereby amended by deleting the term "funded" contained
in clause (h) thereof.

        H.      A new definition "Funded Debt Ratio" is hereby added to Section
1.01 of the Credit Agreement to read as follows:

                "Funded Debt Ratio" means the ratio of (a) Consolidated Funded
Debt as at the end of a fiscal quarter, to (b) Consolidated Capitalization as at
the end of such fiscal quarter."

        I.    The definition of "Maturity Date" contained in Section 1.01 of the
Credit Agreement is hereby amended by deleting the reference to "July 1, 2006"
and by replacing it with "July 1, 2007".

        J.    The Definition of "Revolving Credit Commitment Termination Date"
contained in Section 1.01 of the Credit Agreement is hereby amended by deleting
the reference to "July 1, 2006" and by replacing it with "July 1, 2005".

        K.    The definition of "Subsidiary" contained in Section 1.01 of the
Credit Agreement is hereby amended by adding the phrase "and notwithstanding
anything to the contrary contained herein, for purposes hereof the term
"Subsidiary" shall specifically include Globe Tool and Manufacturing Company,
Inc." immediately following the reference to "Borrower" contained in the final
sentence thereof.

        L.    The definition of "Subsidiary Guarantor" contained in Section 1.01
of the Credit Agreement is hereby amended by the addition of the phrase "and
Globe Tool and Manufacturing Company, Inc." immediately following the reference
to "GBAC" contained therein.

        M.    The definition of "Term Loan Commitment" contained in Section 1.01
of the Credit Agreement is hereby amended by deleting the term "Eighty Million
Dollars ($80,000,000)" in the final sentence thereof, and by replacing it with
the term "One Hundred Million Dollars ($100,000,000)".

        N.    The chart contained in Section 2.01(d) is hereby deleted in its
entirety and replaced with the following:

Payment Date

2002

2003

2004

2005

2006

2007

January 1

N/A

$3,750,000

$4,375,000

$5,000,000

$5,625,000



$6,250,000



April 1



N/A



$3,750,000



$4,375,000



$5,000,000



$5,625,000



$6,250,000



July 1



N/A



$3,750,000



$4,375,000



$5,000,000



$5,625,000



$6,250,000



October 1



$3,750,000



$4,375,000



$5,000,000



$5,625,000



$6,250,000

N/A

        O.    Clause (ii)[A] of Section 2.09(b) is hereby amended by deleting
the reference to the term "twenty five percent (25%) contained in the first
sentence thereof, and replacing it with the term "fifty percent (50%)"; and by
deleting the term "stated" contained in the third sentence thereof, and by
replacing it with the term "inverse".

        P.    Clause (iii)[E] of Section 6.03(c) is hereby deleted in its
entirety and replaced with the following:

"[E] the Borrower shall have obtained the prior written consent of the Required
Lenders in the event that, with respect to any acquisition consummated after
July 1, 2002, the aggregate amount of cash consideration in respect of such
acquisition would exceed Five Million Dollars ($5,000,000)."

        Q.    All references to subclauses [I], [II] and [III] of Section
6.03(c)(iii)[E] contained in the Credit Agreement shall be deemed to refer to
Section 6.03(c)(iii)[E] as hereby amended.

        R.    A new paragraph "(d)" is hereby added to Section 6.10 to read as
follows:

                "(d) Funded Debt Ratio. The Borrower will not permit the Funded
Debt Ratio to be more than 0.45 to 1.00 as at the last day of any fiscal quarter
ending after July 1, 2002."

        S.    Clause (iii) of Section 9.04(b) is hereby amended by the addition
of the phrase "except in the case of an assignment to a Lender or an Affiliate
of a Lender," at the beginning thereof.

        T.    Schedule I to the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule I attached to this Second Amendment.

        U.    This Second Amendment shall be effective as of July 1, 2002.

        V.    All capitalized terms used herein, unless otherwise defined
herein, have the same meaning provided therefor in the Credit Agreement.

        W.    The amendments set forth herein are limited precisely as written
and shall not be deemed to (1) be a consent to or a waiver of any other term or
condition of the Credit Agreement or any of the documents referred to therein,
or (2) prejudice any right or rights which the Administrative Agent or any Bank
may now have or may have in the future under or in connection with the Credit
Agreement or any documents referred to therein. As of the date hereof, each
reference in the Credit Agreement to "this Agreement," "hereunder," "hereof" or
words of similar import, and each reference in the Credit Documents to the
Credit Agreement, shall be deemed to mean the Credit Agreement as amended by
this Second Amendment. The Credit Agreement and this Second Amendment (including
Schedule I attached hereto) shall be read together as a single instrument.

        X.    This Second Amendment may be executed by one or more the parties
to this Second Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart by telecopy shall be effective
as delivery of a manually executed counterpart of this Second Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to be duly executed and delivered by their respective duly authorized officers
as of the date second above written.

WILSON GREATBATCH LTD.



By: /s/ Anthony W. Borowicz

Name: Anthony W. Borowicz

Title:   Treasurer





MANUFACTURERS AND TRADERS TRUST COMPANY



By: /s/ Michael J. Prendergast

Name: Michael J. Prendergast

Title:   Assistant Vice President





KEYBANK NATIONAL ASSOCIATION



By: /s/ Mark F. Wachowiak

Name: Mark F. Wachowiak

Title:   Vice President





FIRST NIAGARA FUNDING, INC.



By: /s/ Paul S. Sabo______________

Name: Paul S. Sabo

Title:   Assistant Vice President





HSBC BANK USA



By: /s/ Ted Oexle

Name: Ted Oexle

Title:   Vice President



FLEET NATIONAL BANK



By: /s/ John C. Wright

Name: John C. Wright

Title:   Vice President

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, AS ADMINISTRATIVE AGENT   By: /s/
Michael J. Prendergast Name: Michael J. Prendergast

Title:   Assistant Vice President

 

SCHEDULE I



Commitments

[See definitions of "Commitment" and "Lenders" in Section 1.01 ]



 

Lender

Revolving Credit Commitment

Term Loan Commitment

Commitment

Applicable Percentage

          Manufacturers and Traders Trust Company (for itself, as Swingline
Lender and as Issuing Lender)

$6,000,000.00

$30,000,000.00

$36,000,000.00

30.00%

          KeyBank National Association

$4,000,000.00

$20,000,000.00

$24,000,000.00

20.00%

         

HSBC Bank USA

$4,000,000.00

$20,000,000.00

$24,000,000.00

20.00%

         

Fleet National Bank

$4,000,000.00

$20,000,000.00

$24,000,000.00

20.00%

          First Niagara Funding, Inc.

$2,000,000.00

$10,000,000.00

$12,000,000.00

10.00%

